Title: To James Madison from Phineas Bond, 16 October 1807
From: Bond, Phineas
To: Madison, James



Private
Dear Sir,
Philadelphia 16. October 1807.

As Mr. Erskine is not in Town, & will not have an Opportunity of writing to You by tomorrow’s Post, I take the earliest means to inform You, of a Circumstance which has just come to my Knowledge of a very serious Sort.
A Pilot, plying off the Capes of Delaware, received, 3 or 4 days ago, from on Board one of his Majesty’s Ships of War, a Dispatch from the Hon: Vice Admiral Berkeley, for the King’s Envoy Extraordy: & to the United States, which the Pilot brought to Town this day, & delivered to a Relation of his to be put into the Post Office.
This Dispatch, after passing thro’ another Hand, was delivered to Mr. William Duane, Editor of the Aurora, who retained it under Pretence of sending it to the President of the United States; & has indeed asserted, that it is, even now, on it’s way to the City of Washington.
It is not necessary that I should make any Remarks upon this Conduct: it will no doubt be fitly represented to You, thro’ the proper Medium.
I am sure You will think of it as I do; and that You will take Measures to cause an immediate Delivery to be made of a Dispatch, thus improperly obstructed, in its Passage to his Majesty’s Representative to whom it is addressed.
A Desire to avoid Delay, will, I trust, be a sufficient Apology, for my troubling You, on this occasion.  With Sentiments of the most perfect Respect, I am Dear Sir, Your very faithful, & obedient Servant, 

P. Bond

